       Case 3:20-cr-03235-JAH Document 29 Filed 12/03/20 PageID.82 Page 1 of 2




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 CONNIE WU
   Assistant United States Attorney
 3 California Bar No. 297177
   United States Attorney’s Office
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-8592
 6 Attorneys for Plaintiff,
   United States of America
 7
 8                          UNITED STATES DISTRICT COURT

 9                           SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                             Case No.: 20CR3235

11                              Plaintiff,                 DEFENDANT’S STIPULATION
                                                           REGARDING THE
12          v.                                             DISCLOSURE AND USE OF
                                                           TITLE III LINE SHEETS AND
13   JUSTIN NEIL FAY,                                      TITLE III TRANSCRIPTS

14                              Defendant.
15
16         It is the position of the Government that line sheets and draft Title III transcripts are

17 not final reports or documents and are not discoverable items under Rule 16 of the Federal
18 Rules of Criminal Procedure or the Jencks Act. However, the Government is willing under
19 the conditions set out in this stipulation to provide these materials to the defense in order to
20 aid the defendant in reviewing Title III evidence obtained during this investigation. In
21 exchange for the Government's agreement to produce the Title III line sheets and draft Title
22 III transcripts in discovery, the defendant hereby stipulates and agrees:
23         (1)    that the "line sheets" and "draft transcripts" will only be used to assist counsel

24                in preparing for trial and related proceedings and will not be used for any other

25                purpose;

26         (2)    that, among these limitations, the "line sheets" and "draft transcripts" will not

27                be used:

28
Case 3:20-cr-03235-JAH Document 29 Filed 12/03/20 PageID.83 Page 2 of 2
